 


109 HR 1148 IH: Insular Areas Small Business Development Act
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1148 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Ms. Bordallo (for herself, Mr. Faleomavaega, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to designate Guam, the Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana Islands as historically underutilized business zones (HUBZones). 
 
 
1.Short titleThis Act may be cited as the Insular Areas Small Business Development Act.  
2.Guam, Virgin Islands, American Samoa, and Northern Mariana Islands designated as HUBZones 
(a)In generalSubsection (p) of section 3 of the Small Business Act (15 U.S.C. 632(p)) is amended by adding at the end the following new paragraph: 
 
(8)Additional definition of historically underutilized business zoneIn addition to the definition under paragraph (1), the term historically underutilized business zone means any area located in Guam, the Virgin Islands, American Samoa, or the Commonwealth of the Northern Mariana Islands.. 
(b)Conforming amendmentSubsection (p)(1) of section 3 of the Small Business Act (15 U.S.C. 632(p)(1)) is amended by striking The term and inserting Subject to paragraph (8), the term. 
 
